Citation Nr: 1134931	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-10 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee meniscal tear with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1988.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for colon cancer, to include as due to exposure to herbicides, and which awarded service connection for a right knee disability and assigned an initial 10 percent rating.

The issue of entitlement to an initial rating in excess of 10 percent for residuals of a right knee meniscal tear with degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Colon cancer was not shown in service or for many years after and there is no competent evidence suggesting the disorder is related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for colon cancer have not been met.  38 C.F.R. §§ 1101, 1110, 1112(a), 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2006 letter issued prior to the decision on appeal and a December 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for colon cancer, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in February 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment records, and statements from the Veteran and his representative.

The Veteran was not provided with a VA examination to assess his claim for service connection for colon cancer.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the evidence does not suggest and the Veteran does not contend that he suffered from colon cancer during service or within the year following discharge.  Moreover, although he contends that his colon cancer was due to exposure to herbicides while working on contaminated C-123 aircraft, colon cancer is not among the enumerated diseases associated with exposure to herbicides.  Finally, there is no competent evidence suggesting his colon cancer is related to service.  Therefore, a VA examination is not warranted.

As discussed above, the Veteran was aware of the evidence needed to substantiate the claim, and he was notified and aware of the avenues through which he might obtain such evidence as well as the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  C.F.R. § 3.307(a).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are silent for colon problems, including any colon cancer.  

Service personnel records show that the Veteran served in Udorn [Udon Thani] and Nakhon Phanom Provinces in Thailand from May 1969 to May 1970, and while in Nakhon Phanom, duties included performing repairs on C-123 aircraft.  He also had foreign service in Germany from December 1972 to August 1975.

Post-service private treatment records from several medical providers document that he was diagnosed with colon cancer in December 2005 after presenting with intermittent blood in his stool and undergoing a screening colonoscopy in September 2005.

In his June 2006 claim for service connection, he claimed that his colon cancer was due to exposure to Agent Orange (herbicides) in Vietnam and that he was in Vietnam from May 1969 to May 1970.  In subsequent statements, he claimed that he was exposed to herbicides while working on C-123 aircraft used to spray herbicides during the Vietnam conflict.

As an initial matter, the Board notes that despite his contention that he served in Vietnam on his initial application, subsequent statements by the Veteran and his service personnel records confirm that he served in Thailand, not Vietnam.  Moreover, the Veteran asserts his exposure was from working on planes that had been used to spray Agent Orange.  However, there is no presumption of exposure for claimed "second hand" exposure.  Thus, the Veteran's contention of being exposed to herbicides in service has not been established.  However, further consideration on this point is not required as colon cancer is not a condition listed in 38 C.F.R. § 3.309(e) as being one associated with Agent Orange exposure.  Accordingly, service connection on a presumptive basis under 38 C.F.R. § 3.309(e) cannot be established. 

In addition, service treatment records show no findings of colon problems or colon cancer, and post-service medical evidence of record first shows colon cancer in December 2005, more than 17 years after his separation from active service.  Moreover, there is no medical evidence suggesting a link between colon cancer and his military service.  

Further, the Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there was no new evidence to change the previous determination that there is limited or suggestive evidence of no association between exposure to herbicides and gastrointestinal tract cancer.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, Update 2008, 75 Fed. Reg. 81332 (Dec. 27, 2010).  

Although the Veteran believes his colon cancer is due to Agent Orange exposure, the Veteran is a layperson and his unsupported opinion as to the etiology of his cancer cannot be considered a competent medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, colon cancer can have many causes, and the etiology of such requires medical expertise to determine.  There is simply no medical evidence suggesting that his colon cancer is related in any way to service, and scientific studies reviewed by the NAS suggest there is no relationship between colon cancer and exposure to Agent Orange.  Accordingly, the Veteran's opinion as to the etiology of his claimed condition is entitled to no probative weight. 

Thus, there is no basis upon which to conclude that colon cancer was incurred in or aggravated during military service, or that colon cancer manifested to a compensable degree within one year after separation from service, nor is there competent evidence suggesting a relationship between the Veteran's colon cancer and service.  See 38 C.F.R. §§ 3.303; 3.307, 3.309.  Therefore, entitlement to service connection for colon cancer is not warranted on any basis and the claim is denied.  

In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for colon cancer, to include as due to exposure to herbicides, is denied.


REMAND

The Veteran and his representative contend that the January 2008 VA joints examination was inadequate because the examiner did not evaluate the Veteran's right knee for side movement (instability), describe right knee swelling as compared to the left knee, and because he did not indicate whether the claims folder was available for review.  Although the examination report, in fact, did indicate that there was no instability on examination detailed examination results as to stability testing were not reported, nor was there an indication that the claims file was reviewed.  Accordingly, the Board will remand the claim for a new VA joints examination.

In addition, the Board notes that in November 2007, the Veteran indicated that a private doctor, J. J., M.D., advised him that he would need a total knee replacement after release from therapy for cancer treatment in December 2007.  While the Veteran did not respond to a December 2007 letter requesting additional information concerning treatment for his knee, it has been 4 years since that letter was issued.  Accordingly, the AMC/RO should request private treatment records from J. J., M.D., dated since September 2006, as well as any other treatment for a right knee disability that the Veteran identifies.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him a right knee disability.  Of particular interest are private treatment records from J. J., M.D., dated since September 2006.  After securing any necessary release, the AMC/RO should obtain the records identified by the Veteran which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.

2.  After the above has been completed to the extent possible and available records associated with the file, the Veteran should be scheduled for a VA joints examination to evaluate the current nature of his right knee disability.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should conduct a thorough orthopedic examination of the right knee, and describe all symptomatology associated with the service connected residuals of a meniscal tear with degenerative joint disease.  The examiner should document any limitation of motion, including any limitation of motion due to pain, expressed in terms of full extension being zero degrees.  The examiner should also describe any subluxation or instability, crepitance, or locking.  

The examiner should also describe any functional loss pertaining to the right knee, and should evaluate any functional loss due to pain or weakness, and to document all objective evidence of those symptoms, including muscle atrophy.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


